                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gabriele Secrest                                                  Docket No. 5:10-CR-275-1FL

                                Petition for Action on Supervised Release

COMES NOW Erica W. Foy, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Gabriele Secrest, who, upon an earlier plea of guilty to
Transportation of Child Pornography, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on May 6, 2011, to the custody of the Bureau of Prisons for a term of 108 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
120 months.

    Gabriele Secrest was released from custody on August 15, 2018, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant is currently on supervised release as a result of her conviction for Transportation of Child
Pornography. The Eastern District of North Carolina Probation Office no longer requires a defendant to
abide by the rules and regulations of the NCE Sex Offender Program. Instead, the probation office, in
conjunction with our contract therapist, has tailored specific additional conditions to meet the needs of each
offender. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision
that she and the probation officer both believe will help her be successful while completing his term of
supervised release.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. To ensure compliance with supervision, the defendant shall submit to unannounced searches of any
      computer or computer equipment (including mobile phones, tablets, and data storage devices) which
      may include the use of computer monitoring technology, computer search or analysis software, and
      copying of all data from the device and external peripherals. Such examination may require the
      removal of devices from the defendant’s possession for the purpose of conducting a thorough
      inspection.

   2. The condition, “While under supervision in the Eastern District of NC, the defendant shall further
      abide by the rules and regulations of the NCE Sex Offender Program, “is removed.



Except as herein modified, the judgment shall remain in full force and effect.
Gabriele Secrest
Docket No. 5:10-CR-275-1FL
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/Jeffrey L. Keller                              /s/Erica W. Foy
Jeffrey L. Keller                                 Erica W. Foy
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8665
                                                  Executed On: February 25, 2019

                                     ORDER OF THE COURT

                                 26th
Considered and ordered this _________               February
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
